Citation Nr: 1709087	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected headaches due to traumatic brain injury (TBI).

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of TBI.

4.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to March 2008.  He is the recipient of the Army Commendation Medal with "V" Device, Combat Action Badge, Purple Heart, and Global War on Terrorism Medal. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The Veteran's claims were considered, and remanded, by the Board in December 2011 and January 2016.  The case has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board regrets further delay; however, there has not been substantial compliance with the prior remand directives. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

The December 2011 Board remand directed the RO to obtain VA examinations of the Veteran's headaches (to include any other residuals of traumatic brain injury (TBI)) and PTSD for the purpose of evaluating the current severity of these disabilities and to obtain a medical opinion on whether the disabilities result in the Veteran being unable to obtain or maintain substantially gainful employment.  The Veteran was provided with a VA examination in August 2013 for his PTSD and in September 2013 for his headaches and TBI residuals.  The August 2013 VA examiner provided an opinion on only whether the Veteran would be able to hold or maintain employment and did not specifically address whether the Veteran would be able to obtain substantially gainful employment.  The September 2013 VA examiner provided the opinion that the Veteran's headaches do not preclude him from obtaining gainful employment, but she did not provide any opinion on whether the Veteran would be able to maintain employment.  In addition, the examiners did not provide any explanation in support of their opinions.  The Board remanded for an additional opinion which was obtained in August 2016.  There was no specific opinion other than an indication that the Veteran worked part-time stocking shelves at the Dollar General Store.  The Board observes that the Veteran working at a part-time job does not preclude an award of TDIU as such work could be determined to be marginal employment.

An adequate examination and medical opinion must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348   (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Lastly, no opinion considered whether the Veteran's separate residuals of TBI resulted in the Veteran being unable to obtain or maintain substantially gainful employment.  Accordingly, the Veteran should be provided with another VA examination or examinations and opinion to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities and that include an explanation in support of any medical opinions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Additionally, the Board finds that the August 2016 opinion indicates that the Veteran has additional cognitive symptoms due to his service-connected TBI.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in September 2014, and the evidence indicates that his disability has worsened in severity.  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his TBI.

With respect to the Veteran's increased rating claims for PTSD and headaches, the Board finds that such claims are inextricably intertwined with the TDIU claim. Specifically, new information obtained after a VA examination or examinations and opinion to determine whether his service-connected disabilities render him unemployable could produce further evidence regarding the severity of the Veteran's service-connected PTSD and headaches, thereby affecting the adjudication of his increased rating claims.  Based on the foregoing, adjudication of the PTSD and headache claims must be deferred as the Board is remanding the TDIU claim for further development. 

The Board additionally notes that the Veteran has not returned the VA Form 21-8940, application for TDIU.  The Veteran must be provided the form on remand.

Additionally, the most recent VA treatment record included in the claims file is from June 2016.  As the claim is being remanded the Board finds this opportunity should be used to obtain more recent VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). On remand, VA must undertake efforts to acquire the Veteran's VA treatment records, and any other records identified as relevant by the Veteran, as they may be material to his claims.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA Form 21-8940 in order to gather further information concerning his past and present employment.

2.  Contact the Veteran to ask him to inform VA if he has any outstanding VA (since June 2016) or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

3.  After completing the above, schedule the Veteran for a VA examination or examinations by the appropriate specialist or specialists to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail. The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities (physical and mental disorders), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner must provide an explanation in support of his or her findings.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

4.  Schedule the Veteran for a VA neuropsychological examination to assess the current nature and severity of his service-connected TBI.  This examination should comport with all requirements for VA examinations under the revised regulations for rating TBI disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should document all subjective and objectively observed symptoms related to the TBI, and assign all appropriate diagnoses to those symptoms.  Objective testing must be performed to determine the Veteran's cognitive disability due to his many in-service TBIs.

Additionally, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected TBI with residuals cause him to be unable to obtain and retain substantially gainful employment. 

A rationale for any opinion advanced should be provided. The examiner should also state what sources were consulted in forming the opinion. 

5.  Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




